Citation Nr: 1741733	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-35 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury. 

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for an eye disorder.

5.  Entitlement to service connection for allergies.

6.  Entitlement to service connection for a right or left knee disorder.

7.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or upon housebound status.  




REPRESENTATION

Veteran represented by:	J. Bryan Jones, III, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to August 1988.

This case is before the Board of Veterans' Appeals (Board) on appeal from July 2011 and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In February 2014, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

In December 2014, the Board remanded the case to the RO for further development and adjudicative action.  In a December 2015 decision, the Board denied the Veteran's claims for entitlement to service connection for residuals of a head injury and for a seizure disorder.  The Veteran appealed the December 2015 decision to the United States Court of Appeals for Veterans Claims (Court) which, in a January 2017 memorandum decision, vacated the portion of the Board's decision denying entitlement to service connection for residuals of a head injury and a seizure disorder, and remanded the claims for additional development.  The Veteran's claim now returns to the Board for compliance with the instructions in the January 2017 memorandum decision.

In July 2016, the Board remanded the Veteran's remaining claims for further development and adjudicative action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for residuals of a head injury, for a seizure disorder, for an eye disorder, and for allergies, and for entitlement to SMC based on the need for aid and attendance or upon housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a current back disorder that was initially manifested in service, manifested within one year of service separation, or is otherwise etiologically related to service.

2.  The preponderance of the evidence is against finding that the Veteran has a current right knee or left knee disability that was initially manifested in service, manifested within one year of service separation, or is otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  A right knee or left knee disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by a letter in July 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment.  He was also afforded three VA examinations, in April 2015, January 2016, and November 2016.  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The agency of original jurisdiction (AOJ) substantially complied with the July 2016 remand orders pertaining to the claims decided below, namely to obtain additional records and schedule the Veteran for VA examinations.  No further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

II.  Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis and degenerative joint disease, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

A decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever). 

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis - Back Disorder

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a back disorder is not warranted.

The Veteran was diagnosed with degenerative arthritis of the spine, intervertebral disc syndrome, degenerative disc disease, and degenerative joint disease at the November 2016 VA examination.  Accordingly, as there are back disorders, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability. 

As noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 C.F.R. §§ 3.307, 3.309. 

In this instance, however, service connection for arthritis or degenerative joint disease on a presumptive basis is not warranted as the record does not show X-ray evidence of arthritis within one year of the Veteran's separation from active duty.  No treatment records or imaging studies provide evidence of arthritis or other chronic back disabilities within a year of the Veteran's exit from service.  Accordingly, service connection for a back disorder on a presumptive basis is not warranted. 

The Board also finds that the weight of the evidence is against a finding that the Veteran's current back disabilities are etiologically related to the Veteran's military service on a direct basis. 

The service treatment records (STRs) indicate he became dizzy and fell in July 1987.  The assessment was a twisted knee and the Veteran was referred to the emergency room.  The Veteran received follow up treatment in August 1987 for right knee pain and then was returned to full duty in September 1987.  The Veteran complained of recurring leg pain and a head injury in December 1987, with the latter related to his reports of sleep walking, but no STR indicates the presence of back injury.  

At the February 2014 hearing, the Veteran testified that he fell down a deck of a battleship while in service and this caused injuries to his back and head.  The Veteran complained of shooting pain in his back and trouble walking that has persisted since service.  The Veteran reported continuing pain with his back that prevents him from sitting or standing for long periods.  The Veteran testified that he takes pain medication for his back.  He also indicated that he had a bulging disc in his lumbar spine.  

In a March 2014 letter, the Veteran's mother submitted a statement indicating that the Veteran had experienced back problems and stiffness since his service.  The Veteran's representative argued in a March 2014 statement that a 1993 VA rating decision shows that the Veteran has suffered from low back pain since he left service and his mother's letter corroborates this.  As such, the representative argued that service connection is warranted for a disease that manifests in-service but is not diagnosed until later.  

An April 2015 VA examination diagnosed the Veteran with herniated L5-S1 disc dating to April 1987 and degenerative lumbar disc disease dating to April 2015.  The Veteran reported that he fell 30 feet down the back of a naval ship in service in 1987 and sustained a lower back injury.  He indicated that he was transported to the emergency room and imaging there showed a slipped disc at the L5-S1 level.  Current diagnostic evaluation showed degenerative changes at the L5-S1 level, joint space narrowing at the L5-S1 level, no subluxation, and no acute fracture.  The VA examiner opined that the Veteran's back disorder is less likely as not incurred in or caused by his service because there is no objective evidence of a diagnosis of herniated disc during active service and imaging of the lumbar spine from April 2008 revealed no acute fracture, dislocation, or bony destructive lesion, but did show mild degenerative disc disease at the L4-L5 and L5-S1 levels.   

The Veteran's representative argued in a June 2015 statement that the Veteran began having symptoms of arthritis within a year of his exit from service, and therefore service connection was warranted for a chronic condition.  

A follow-up VA examination was conducted in January 2016.  The VA examiner opined that the Veteran's back disorder was less likely than not incurred in or caused by service because he had two back injuries not related to service that could be the etiology of his disc condition.  The VA examiner admitted that it would be resorting to speculation to say that the herniated disc was caused or secondary to military service.  

A final VA examination was conducted in November 2016.  The VA examiner diagnosed the Veteran with degenerative arthritis of the spine, intervertebral disc syndrome, degenerative disc disease, degenerative joint disease, and radiculopathy.  Diagnostic testing, noted to be from 2008, showed degenerative disc disease and degenerative joint disease.  The VA examiner opined that the Veteran's claimed back condition is less likely than not incurred in or caused by his service.  The VA examiner explained that there was no indication of a back injury or treatment during military service.  The Veteran did seek treatment in 2008 for arthritis of the back and imaging confirmed degenerative disc disease and degenerative joint disease at that time.  The Veteran was noted to have had two nonservice-related injuries to his back in 1990 and 1992, and he was in a motor vehicle accident in January 2011.  The VA examiner noted that there was no evidence of a back injury in service or within two years of the Veteran leaving service.  Further, review of the treatment records post service did not show complaints or treatment of a chronic back disability.  Thus, based on the documented nonservice-related back injuries and the lack of evidence of an in-service injury or contributory factor, the VA examiner found that it cannot be said the Veteran's current back condition is related to service.  

The Board has carefully considered the Veteran's lay assertions.   The Board acknowledges that a layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, while the Veteran is competent to report symptoms such as back pain, the diagnoses of arthritis, degenerative joint disease, and degenerative disc disease, require that a person be qualified through education, training, or experience to offer a medical diagnosis.  For this reason, his back disorders are not simple medical conditions and the Veteran is not competent to render a diagnosis.  Furthermore, the determination as to the etiology of arthritis, degenerative joint disease, intervertebral disc syndrome, and degenerative disc disease, requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159. 

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In the instant case, there are no Jandreau exceptions regarding the Veteran's contentions concerning his cervical and lumbar spine disabilities.  While he is considered competent to report back pain, the Veteran is not competent to associate these symptoms with a particular underlying disability.  That is, the Veteran's back disabilities are not simple medical conditions he is competent to identify, he is not reporting a contemporaneous diagnosis, and he has not described symptoms that supported a later diagnosis by a medical professional. 

As such, there is no competent evidence or opinion suggesting that there exists a medical nexus between current arthritis, degenerative joint disease, or degenerative disc disease of the spine and the Veteran's active duty service.  In fact, the medical opinions addressing the etiology of the Veteran's back disabilities weigh against the claim. 

The Board finds that the November 2016 opinion offers the strongest and most persuasive opinion and rationale regarding the etiology of the Veteran's back disabilities.  This examiner reviewed the Veteran's entire claims file and medical history, and examined the Veteran.  The Veteran told the VA examiner that he had fallen in service in 1987, injured his back, and experienced back problems since that time.  The VA examiner noted that the STRs do not indicate that the Veteran injured his back during a fall in July 1987.  The VA examiner noted there is no indication of a back injury or treatment during the Veteran's service or continued treatment for a chronic condition.  The VA examiner also noted that the Veteran thereafter had intervening on-the-job injuries in 1990 and 1992, and a motor vehicle accident in October 2011.  Given these intervening injuries and the lack of in-service treatment for a back injury, the VA examiner concluded that the Veteran's back degenerative disc disease and degenerative joint disease is less likely than not related to his service.  The VA examiner's opinion indicates a thorough review of the Veteran's STRs and post service treatment records, points out relevant injuries to the Veteran's back, and supports the final conclusion with reference to the Veteran's specific medical history.  

The Board notes that a VA examiner cannot stray into the adjudicatory province of the Board by making findings of fact, however the VA examiner can note the presence or the absence of treatment and point out intervening injuries, as the VA examiner did here.  The VA examiner did not find the Veteran's statements credible or not credible, but instead focused on the available objective evidence.  Thus, the November 2016 VA examiner did not impermissibly stray into the adjudicatory role of the Board by noting the lack of treatment in service for a back injury.  

Further, the November 2016 opinion is consistent with the opinions of the April 2015 and January 2016 VA examiners.  While there are problems with the adequacy of those examinations, the ultimate conclusion of the three VA examinations was the same, namely that there is no nexus between the Veteran's current back disabilities and his service.  Thus, all of the competent medical opinions weigh against the Veteran's claim.  

The Board does not find the Veteran's reports of pain since an in-service injury are credible.  The STRs do not indicate complaints of back pain.  The STRs do indicate an in-service fall, but the Veteran was only treated for right knee complaints.  The Veteran told the April 2015 VA examiner that he had been transported to the hospital after his fall and diagnosed with a slipped disc.  The STRs do indicate the Veteran was sent to the emergency room, but, again, the only treatment was for right knee complaints and no diagnostic imaging matching the Veteran's description has been found.  Complaints of back pain after a fall or diagnosis of slipped disc are the type of evidence that would be recorded in the ordinary course of treatment had such a complaint been made. Cf. Buczynski v. Shinseki, 24 Vet. App. 221, 225-26 (2011) (noting that the Board can rely on silence in medical records to find the absence of a finding only when there is a medical reason for an examiner to address the finding).  Follow-up treatment from August 1987 reveals no complaints of back pain and the Veteran was returned to full duty in September 1987.   An evaluation from June 1990, two years after the Veteran separated from service, reflects no evidence of continuing back pain.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than subsequently reported history).  

Further, there are treatment notes from November 1990 indicating back pain as a result of an intervening accident at work.  He reported that he worked at a lumber yard.  At a physical examination in April 1999, the Veteran's back was noted to be symmetrical without masses, have good range of motion, and show no costovertebral angle tenderness.  The medical records next indicate complaints of back pain in April 2008.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  Finally, the Board notes that the Veteran is service connected at 100 percent for schizophrenia.  As noted at VA examinations and treatment in February 1991 and a VA examination in April 1995, the Veteran's memory is very poor and unreliable.  For instance, he stated he was in service for eight years, when he was only in service for two years, and he was unable to remember the date of his birth.  The Veteran's memory impairments further undermine the credibility of his assertions.  Based on the conflicting evidence in the STRs, the later intervening injuries to the Veteran's back, the lengthy period without records of treatment or complaints of back pain, and the documented unreliability of the Veteran's memory, the Board does not find the Veteran's statements asserting an in-service back injury and continuing pain since this injury to be credible.  

The Veteran's representative has argued that evidence from the Veteran's service and the year thereafter entitles him to service connection either for a disease manifest during service that is later diagnosed or as a chronic condition diagnosed in-service or the year thereafter.  38 C.F.R. §§ 3.303, 3.309.  The Board does not agree.  The representative points to a 1993 rating decision stating that the Veteran has suffered from low back pain since he got out of service.  Yet the only rating decision the Board can find from 1993 indicates that the Veteran was treated by VA between 1988 and 1992 for low back pain.  This is consistent with the evidence of treatment in November 1990 for low back pain related to an accident at work that the Board identified above.  The rating decision does not, as the Veteran's representative argued, link this back pain to his service.  The representative also argued that the Veteran has identified symptoms of a chronic condition during service or the year thereafter, including pointing to a lay statement signed by his mother.  As noted above, there is no credible evidence of an in-service back injury or complaints of back pain within a year of service.  The Board appreciates the statement from the Veteran's mother, but does not find the statement persuasive.  As mentioned above, there is no credible evidence of a back injury in service.  Instead, the first evidence of a back injury comes from an accident at work a few years after his service.  Given the intervening 40 years, and the statement's ambiguous language, noting that it "appears" the Veteran has back problems, the Board does not find the statement persuasive, especially when weighed against the competent opinions of medical experts who have reviewed the objective records and those objective records.  

The Board notes the presence of the April 2015 VA examiner's diagnosis of herniated disc L5-S1 and the date of April 1987 for the onset of this disability.  However, this diagnosis appears to stem from the Veteran's statements at the April 2015 VA examination that he was treated in service for a slipped disc.  As noted above, there are no credible reports of this diagnosis.  The VA examiner did not point to the medical evidence used to support this diagnosis or a history consistent with an in-service disk herniation.  Instead, the VA examiner concluded that the Veteran's current back disabilities are less likely than not related to his service because there is no objective evidence of an in-service diagnosis of a herniated disc.  The November 2016 VA examiner did not specifically address the Veteran's claims of a slipped disc in-service, but in finding that there is no nexus between the Veteran's current back disabilities and his service, the VA examiner noted the lack of evidence of an in-service back injury.  This statement, taken in combination with the April 2015 VA examiner's conclusion that there is no objective evidence of an in-service herniated disc and the November 2016 VA examiner's failure to diagnose the Veteran with a current herniated disc disability, is sufficient to conclude that competent evidence is against a finding of a current herniated disc or an in-service diagnosis of a herniated disc.  

The Board therefore finds that the expert opinions of the VA examiners outweigh any opinion of the Veteran regarding the onset and etiology of the Veteran's back disabilities.  As discussed, the etiology of the Veteran's back disabilities is a complex medical matter beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Therefore, whether the Veteran's back disabilities were caused by service requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  The April 2015, January 2016, and November 2016 opinions are highly probative as they reflect the VA examiners' specialized knowledge, training, and experience addressing the etiology of the Veteran's back disabilities, and consideration of all relevant lay and medical evidence of record.  Thus, while the Board has considered the Veteran's lay assertions regarding his in-service injury, and his reports as to symptoms since that time, the Board ultimately places far more probative weight on the VA medical opinions.  Given that the most probative opinion is against a finding of a relationship between the current back disabilities and service, the Board finds that service connection is not warranted. 

In sum, the weight of the objective evidence shows no back injury in-service or complaints of back pain in-service or in the year following, the competent opinions conclude there is no nexus between the Veteran's current back disabilities and his service, and the Veteran's statements asserting an in-service back injury or continuing back pain since service are not credible.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

Analysis - Right or Left Knee Disability

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a right knee or left knee disability is also not warranted.

The Veteran was diagnosed with degenerative arthritis of right knee and left knee at the November 2016 VA examination.  Accordingly, as there are current knee disorders, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability. 

As noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 C.F.R. §§ 3.307, 3.309. 

In this instance, however, service connection for arthritis or degenerative joint disease on a presumptive basis is not warranted as the record does not show X-ray evidence of arthritis within one year of the Veteran's separation from active duty.  While the Veteran has alleged pain in his knees since service, objective evidence of arthritis is necessary for presumptive service connection.  No treatment records or imaging studies provide evidence of arthritis in the knees or other chronic knee disabilities within a year of the Veteran's exit from service.  Accordingly, service connection for a right or left knee disability on a presumptive basis is not warranted. 

The Board also finds that the weight of the evidence is against a finding that the Veteran's current knee disabilities are etiologically related to the Veteran's military service on a direct basis. 

The STRs indicate complaints of left knee pain in July 1987 and the assessment was a lateral collateral ligament strain.  The Veteran also became dizzy and fell in July 1987.  The assessment was a twisted knee and the Veteran was referred to the emergency room.  The Veteran received follow-up treatment in August 1987 for right knee pain and then was returned to full duty in September 1987.  The Veteran complained of recurring leg pain and a head injury in December 1987, with the latter related to his reports of sleep walking.  No other STRs indicate the presence of a knee injury.  

At the February 2014 hearing, the Veteran testified that his knees would constantly hurt in service, would swell, would lock, and would pop.  The Veteran reported that his knee problems have gotten worse since service and he receives pain medication from VA for this condition.  He also indicated that he had cartilage damage in his knees.  

At an April 2015 VA examination, the Veteran was diagnosed with degenerative arthritis of the left knee.  The Veteran reported he injured his knee in 1987 when he fell on a naval ship.  The Veteran's knee pain was aching, sharp, throbbing, and eight out of ten in intensity.  The pain was aggravated by prolonged standing and walking, and only relieved by medication to some extent.  His knee also swelled from time to time.  The Veteran reported current symptoms including locking, stiffness, falling spells, trouble standing, and trouble walking.  He related a history of arthroscopic surgery in the nineties.  Diagnostic testing of both knees revealed degenerative or traumatic arthritis in the Veteran's left knee.  The VA examiner offered the opinion that the Veteran's knee injuries were less likely as not incurred or caused by his service, because the medical records failed to show objective evidence of a knee illness or injury that occurred during the Veteran's service.  

Another opinion was obtained in January 2016.  The VA examiner opined that the Veteran's right knee disability and left knee disability were less likely than not incurred in or caused by service as his in-service conditions were acute only and there was no evidence of chronicity of care.  The VA examiner noted that the record indicates isolated acute entries for bilateral knee conditions.  The VA examiner did not find any historical or clinical basis for a right knee diagnosis and noted the significant time period between the Veteran's service and his current complaints.  As for the left knee, the VA examiner found that the Veteran's left knee patellar contusion and sprain were not significant enough to cause later degenerative joint disease.  Further, the VA examiner did not find any documentation of an impairing knee condition in service.  

A final VA examination took place in November 2016.  The VA examiner diagnosed the Veteran with bilateral degenerative arthritis dating to 2016.  Diagnostic testing revealed degenerative or traumatic arthritis in both knees.  The VA examiner concluded that the functional limitations associated with the Veteran's knee disabilities prevented physical activities that require prolonged weight bearing such as standing or ambulation.  The VA examiner opined that the Veteran's bilateral knee condition less likely as not began in or is related to the Veteran's service.  The VA examiner reviewed the Veteran's STRs and agreed with the assessments of the previous VA examiners that the significant time lapse between service and current complaints meant that a nexus could not be established.  Further, the VA examiner explained that the Veteran complained intermittently of knee pain [in-service], imaging of his left knee in 1988 was normal, and the next complaints of knee pain were from 1999.  The VA examiner noted there were no other indications of chronic knee complaints or treatment between the Veteran's service and recent treatment.  

The Board has carefully considered the Veteran's lay assertions.   The Board acknowledges that a layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, while the Veteran is competent to report symptoms such as knee pain, the diagnoses of arthritis or degenerative joint disease require that a person be qualified through education, training, or experience to offer a medical diagnosis.  For this reason, his knee disorders are not simple medical conditions and the Veteran is not competent to render a diagnosis.  Furthermore, the determination as to the etiology of arthritis or degenerative joint disease requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159. 

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In the instant case, there are no Jandreau exceptions regarding the Veteran's contentions concerning his knee disabilities.  While competent to report knee pain, the Veteran is not competent to associate these symptoms with a particular underlying disability.  That is, the Veteran's knee disabilities are not simple medical conditions he is competent to identify, he is not reporting a contemporaneous diagnosis, and he has not described symptoms that supported a later diagnosis by a medical professional. 

As such, there is no competent evidence or opinion suggesting that there exists a medical nexus between the Veteran's current bilateral degenerative arthritis of the knees and his active duty service.  In fact, the medical opinions addressing the etiology of the Veteran's knee disabilities weigh against the claim. 

The Board finds that the November 2016 opinion offers the strongest and most persuasive opinion and rationale regarding the etiology of the Veteran's knee disabilities.  This examiner reviewed the Veteran's entire claims file and medical history, and examined the Veteran.  The Veteran told the VA examiner that he had fallen in service in 1987, injured his knees, and experienced persistent pain with stiffness and swelling.  The VA examiner noted the STRs reflect treatment for both right knee and left knee injuries in service.  She noted that the Veteran complained intermittently of knee pain, but that STRs from August 1987 indicate no physical reason for knee pain and that the left knee injury was also acute.  The STRs lack objective evidence to confirm continued or chronic complaint or treatment of either knee.  Further, she noted that the Veteran's X-rays and MRIs have been essentially normal and imaging from 1988 of the left knee was normal.  Based on this record, the VA examiner concluded that there is no objective evidence to conclude a previous traumatic injury of the knees was related to the Veteran's military service.    The VA examiner's opinion indicates a thorough review of the Veteran's STRs and treatment records, points out relevant injuries to the Veteran's knees, and supports the final conclusion with reference to the Veteran's specific medical history.  For these reasons, the Board finds the VA examiner's opinion persuasive.

The Board notes some errors with the VA examiner's opinion, but finds the opinion read in the context of the whole record to be adequate.  First, the VA examiner appears to have made a clerical error at the beginning of the opinion by indicating a positive relationship between the Veteran's claimed condition and his service.  The rest of the VA examiner's opinion refutes this connection and the ultimate sentence indicates a lack of a nexus, and thus the Board is comfortable that the VA examiner's positive response was merely a typographical error requiring no further clarification.  Second, the VA examiner appears to have overlooked evidence from September 1992 indicating complaints from the Veteran of left knee pain since 1988.  However, the subsequent imaging from October 1992 was read as normal and it does not appear that the Veteran returned for follow-up treatment.  The Board does not find that failure to note this evidence renders the VA examiner's opinion inadequate.  The VA examiner noted intermittent complaints of knee pain and the Veteran's normal imaging of his knee during service.  The Board cannot conclude that another complaint of knee pain with subsequent normal imaging conflicts with the VA examiner's ultimate conclusion.  Read in the context of the rest of the VA examiner's report, the previous VA examiners' conclusions, and the treatment notes, the Board concludes that the November 2016 VA examiner's opinion adequately addresses the Veteran's claim.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (noting that medical reports must be read as a whole and in the context of the evidence of record).

Further, the November 2016 opinion is consistent with the opinions of the April 2015 and January 2016 VA examiners.  While there are problems with the adequacy of those examinations, the ultimate conclusion of the three VA examinations was the same, namely that there is no nexus between the Veteran's current knee disabilities and his service.  Thus, all of the competent medical opinions weigh against the Veteran's claim.  

The Board therefore finds that the expert opinions of the VA examiners outweigh any opinion of the Veteran regarding the onset and etiology of the Veteran's knee disabilities.  As discussed, the etiology of the Veteran's knee disabilities is a complex medical matter beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Therefore, whether the Veteran's knee disabilities were caused by service requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  The April 2015, January 2016, and November 2016 opinions are highly probative as they reflects the VA examiners' specialized knowledge, training, and experience addressing the etiology of the Veteran's knee disabilities, and consideration of all relevant lay and medical evidence of record.  Thus, while the Board has considered the Veteran's lay assertions regarding his in-service injury, and his reports as to symptoms since that time, the Board ultimately places far more probative weight on the VA medical opinions.  Given that the most probative opinion is against a finding of a relationship between the current back disabilities and service, the Board finds that service connection is not warranted. 

In sum, the weight of the objective evidence shows acute knee injuries to the right and left knees in-service, but no objective evidence of arthritis or chronic disability in-service or in the year following and the competent opinions conclude there is no nexus between the Veteran's current back disabilities and his service.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a back disorder is denied.  

Entitlement to service connection for a right or left knee disability is denied.  


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

Residuals of a Head Injury

In the January 2017 memorandum decision, the Court determined that the April 2015 VA examiner engaged in fact finding as to whether the Veteran experienced a head injury in service.  The VA examiner concluded that no in-service head injury had occurred.  The Court found that the VA examiner had made prohibited factual determinations that are the province of VA adjudicators and the Board.  Thus, the Court concluded that a new VA examination is necessary.

Seizures

In the January 2017 memorandum decision, the Court determined that the April 2015 VA examination was inadequate.  First, the VA examiner noted that the Veteran's seizures began while in the military but then later opined that onset of seizures was post-service.  The VA examiner and the Board failed to reconcile these contradictory statements.  Second, the VA examiner indicated "Yes" to a question as to whether the Veteran ever had a psychotic disorder, psychoneurotic disorder, or personality disorder associated with epilepsy.  The Court found that this reasonably raised the theory of a relationship between the Veteran's seizures and his service-connected schizophrenia.  Thus, the Court concluded that a new VA examination was necessary. 

Eye Disability

The Board remanded the Veteran's claim for entitlement to service connection for an eye disability in July 2016 for another VA opinion.  The opinion of the November 2016 VA examiner notes that the Veteran showed no evidence of a refractive error, conjunctivitis, dry eyes, or blepharitis while in service.  Further, the examination showed no evidence of dry eyes or conjunctivitis.  However, the VA examiner noted that, if dry eyes were present, the condition could easily be attributable to the Veteran's age and use of antipsychotic medication.  This suggests that the medication used to treat the Veteran's service-connected schizophrenia could be causing the Veteran's dry eye condition.  The Board is required to consider all theories of entitlement to service connection.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  The November 2016 VA examiner's opinion raises the possibility that the Veteran's complaints of an eye condition are due to his service-connected condition, and thus, an opinion addressing this theory of entitlement is necessary.  

Allergies

The Board remanded the Veteran's claim for service connection for allergies or sinusitis in July 2016 to obtain a new VA examination.  The VA examiner opined that the claimed condition was less likely as not incurred in or caused by the Veteran's service.  The VA examiner proceeded to explain why it was unlikely that an in-service accident would contribute to the development of sinusitis.  The VA examiner noted the Veteran's complaints of allergies, but failed to provide any rationale addressing these allergies.  Remand is needed for an addendum opinion addressing the Veteran's in-service reports of allergies.  

As the remand of the above claims could affect the claim for special monthly compensation (SMC), the Board finds that the claims are inextricably intertwined and a Board decision on the SMC claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's claimed residuals of a head injury.  Any and all studies, tests, and evaluations that are deemed necessary by the examiner should be performed.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note review of these records.  The examiner should then:

(a)  Provide a specific diagnosis for any residuals of a head injury, including possible traumatic brain injury residuals due to a fall in-service.

(b)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any currently diagnosed residuals of a head injury originated during, or are etiologically related to, active duty service.  

The VA examiner is instructed to presume that the Veteran's description of an in-service fall and head injury described at the February 2014 hearing are credible.  Further, the VA examiner is reminded that a factual determination as to whether any such in-service head injury occurred is an adjudicatory decision within the jurisdiction of the Board, not the VA examiner.

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's claimed seizure disorder.  Any and all studies, tests, and evaluations that are deemed necessary by the examiner should be performed.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note review of these records, including specifically the April 2015 VA examiner's report that suggests there is a relationship between the Veteran's seizure disorder and his service-connected schizophrenia.  The examiner should then:

(a)  Provide a specific diagnosis for any current seizure disorder.

(b)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any currently diagnosed seizure disorder originated during, or is etiologically related to, active duty service.  The VA examiner is requested to provide, if possible, an opinion clearly addressing when any currently diagnosed seizure disorder began.  

(c)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any currently diagnosed seizure disorder was caused or aggravated by the Veteran's service-connected schizophrenia.    

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's claimed eye disability.  Any and all studies, tests, and evaluations that are deemed necessary by the examiner should be performed.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note review of these records.  The examiner should then:

(a)  Provide a specific diagnosis for any current eye disability, including any condition the Veteran may have experienced during any period on appeal.

(b)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed eye disability was caused or aggravated by the Veteran's service-connected schizophrenia or the medication taken to treat that disability.    

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

5.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's claimed allergies.  Any and all studies, tests, and evaluations that are deemed necessary by the examiner should be performed.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note review of these records.  The examiner should then:

(a)  Provide a specific diagnosis for any current allergic disorder.

(b)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any currently diagnosed allergic disorder originated during, or is etiologically related to, active duty service.  

It is noted that the Veteran is competent to give evidence of allergy symptoms and that the Veteran testified at the February 2014 hearing that he experienced symptoms of allergies during active service, of congestion, red eyes, and burning eyes.  

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

6.  After the above development has been completed, readjudicate the Veteran's claims.  If the benefits sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


